DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Refrigerator with multiple cold air outlets within a centrally located mullion.
The disclosure is objected to because of the following informalities: par 0122 discloses communication port and inner passage, however it uses the same number (64) to numerate said features on the drawings.  Similarly, par 0122 and 0218 uses (61) to numerate the inner passage, but par 0124 uses the same number (61) for cold air discharge ports.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one communication portion” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par 0122 describes the at least one communication portion as a space/through hole in the supporter 6 and is depicted as 64 in FIG. 6 and 10.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-10, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0163289 to Hahm et al. (Hahm) in view of U.S. Patent Application Publication 2005/0217307 to Kim et al. (Kim) and U.S. Patent Application Publication 2006/0207276 to Daddis, jr. et al. (Daddis).
In reference to claim 1, Hahm teaches a refrigerator (FIG. 1-4) comprising a body (10, FIG. 1-4) formed with a storage space (20, FIG. 1-4) and a cooling module accommodating space (unmarked machine room in bottom right under 13, FIG. 3); a drawer supporter (11, 12 and 14, FIG. 1-4) disposed inside the storage space; and a drawer (30, FIG. 1-4) supported by the drawer supporter (11, 12 and 14, FIG. 1-4), but does not teach wherein the drawer supporter is formed with an inner passage through which cold air flowing from the heat absorption part passes, and the drawer supporter is formed with a plurality of cold air discharge ports through which the cold air flowing in the inner passage is discharged to the storage space.  Kim teaches a refrigerator (FIG. 5-9) wherein the drawer supporter (mullion; par 0034) is formed with an inner passage (11a, FIG. 5-9) through which cold air flowing from the heat absorption part (7, FIG. 5-9) passes, and the drawer supporter (mullion; par 0034) is formed with a plurality of cold air discharge ports (11, FIG. 5-9) through which the cold air flowing in the inner passage (11a, FIG. 5-9) is discharged to the storage space (2, FIG. 5-9) in order to increase utility of the refrigerator and convenience of the user compared to that of the same size by maximizing availability of the received space as the efficient volume of the refrigerator (par 0022).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hahm, to have the drawer supporter formed with an inner passage through which cold air flowing from the heat absorption part passes, and to have the drawer supporter formed with a plurality of cold air discharge ports through which the cold air flowing in the inner passage is discharged to the storage space, as taught by Kim, in order to increase utility of the refrigerator and convenience of the user compared to that of the same size by maximizing availability of the received space as the efficient volume of the refrigerator.
Hahm also does not teach a cooling module disposed in the cooling module accommodating space and having a heat absorption part and a heat radiating part.  Daddis teaches a sealing system for refrigeration cassette (FIG. 1-9) comprising a cooling module (50, FIG. 1-3) disposed in the cooling module accommodating space (space within cabinet 20 wherein the cooling module 50 is placed, FIG. 1-3) and having a heat absorption part (60, FIG. 1-3) and a heat radiating part (70, FIG. 1-3) in order to provide a removable cooling unit with a seal to allow for quick maintenance.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hahm, and add a cooling module disposed in the cooling module accommodating space and having a heat absorption part and a heat radiating part, as taught by Daddis, in order to provide a removable cooling unit with a seal to allow for quick maintenance.
	In reference to claim 2, Hahm, Kim and Daddis teach the system as explained in the rejection of claim 1, and Hahm additionally teaches wherein the drawer supporter is further formed with at least one communication portion (41, FIG. 1-4) to communicate with a left space (22, FIG. 1-4) at one side of the drawer supporter (11, 12 and 14, FIG. 1-4) and a right space (21, FIG. 1-4) at an other side of the drawer supporter (11, 12 and 14, FIG. 1-4), and Kim teaches the plurality of cold air discharge ports (11, FIG. 5-9) are formed in a portion other than the communication portion.
In reference to claim 3, Hahm, Kim and Daddis teach the system as explained in the rejection of claim 1, and Kim additionally teaches wherein the drawer supporter includes a plurality of drawer guides (unmarked but visible in FIG. 4 and 7-9) to guide a sliding of the drawer, the plurality of drawer guides are provided to be spaced apart from one another in the drawer supporter in a longitudinal direction (FIG. 4 and 7-9), and at least one of the plurality of cold air discharge ports (11, FIG. 5-9) is opened toward a space between the plurality of drawer guides (FIG. 5-9).
In reference to claim 4, Hahm, Kim and Daddis teach the system as explained in the rejection of claim 1, and Hahn additionally teaches wherein the drawer supporter (11, 12 and 14, FIG. 1-4) is disposed to extend in a front-rear direction in the storage space (FIG. 1-4) and Daddis teaches that the heat absorption part (60, FIG. 1) of the cooling module is disposed to extend in a lateral direction, and a portion of the drawer supporter (interpreted as 24, FIG. 1) and a portion of the heat absorption part (60, FIG. 1) overlap each other in the longitudinal direction (FIG. 1).
In reference to claim 5, Hahm, Kim and Daddis teach the system as explained in the rejection of claim 1, and Hahn additionally teaches wherein the storage space (20, FIG. 1-4) includes a freezing space (22, FIG. 1-4) and a refrigerating space (21, FIG. 1-4), the body includes a body barrier (21c, FIG. 1-4) to separate the freezing space and the refrigerating space, the drawer supporter (11, 12 and 14, FIG. 1-4) is orthogonal to the body barrier (21c, FIG. 1-4), and a portion of the drawer supporter (11, 12 and 14, FIG. 1-4) is disposed above or under the cooling module (FIG. 3).
In reference to claim 8, Hahm, Kim and Daddis teach the system as explained in the rejection of claim 1, and Hahn additionally teaches wherein the drawer supporter (11, 12 and 14, FIG. 1-4) is formed with a cooling module accommodating groove (unmarked machine chamber in FIG. 3) accommodating a portion of the cooling module (unmarked compressor in FIG. 3), the cooling module accommodating groove being formed to be recessed (FIG. 3).
In reference to claim 9, Hahm, Kim and Daddis teach the system as explained in the rejection of claim 1, and Daddis additionally teaches wherein the drawer supporter is formed with a suction port (108, FIG. 1) through which the cold air blown from the heat absorption part (60, FIG. 1) of the cooling module flows into the inner passage (104, FIG. 1), and the suction port is opened in the drawer supporter in a longitudinal direction or a front-rear direction (FIG. 1).
In reference to claim 10, Hahm, Kim and Daddis teach the system as explained in the rejection of claim 1, and Daddis additionally teaches wherein the heat radiating part (70, FIG. 1) is disposed eccentrically on one of lateral sides of the cooling module (FIG. 1-5), and the heat absorption part (60, FIG. 1) is disposed beside the heat radiating part (70, FIG. 1).
In reference to claim 10, Hahm, Kim and Daddis teach the system as explained in the rejection of claim 1, and Daddis additionally teaches wherein a length of the evaporator (60, FIG. 1-5) in a lateral direction is greater than a length of the evaporator in a front-rear direction (FIG. 1-5), and the length of the evaporator (60, FIG. 1-5) in the front-rear direction is greater than a length of the evaporator in a longitudinal direction (FIG. 1-5).
In reference to claim 16, Hahm, Kim and Daddis teach the system as explained in the rejection of claim 1, but they do not teach wherein the evaporator fan includes a centrifugal fan having a rotational central axis in a vertical direction.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerator cooling systems employing centrifugal fans to be obvious in order to provide a fan which changes the direction of air flow.
In reference to claim 17, Hahm, Kim and Daddis teach the system as explained in the rejection of claim 1, but they do not teach wherein the heat absorbing part of the cooling module further includes a heat absorption part insulating material that insulates the evaporator, and the heat absorption part insulating material is thinner than an insulating material of the body.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various evaporators employing insulating material thinner than the insulating material of the refrigerator body to be obvious in order to provide insulation from the heat developed in the machine room hosting the heat rejection part.
In reference to claim 19, Hahm, Kim and Daddis teach the system as explained in the rejection of claim 11, and Daddis additionally teaches wherein the heat radiating part includes a compressor (74, FIG. 1) to compress refrigerant; a condenser (par 0036) to condense the refrigerant compressed by the compressor; and a condenser fan (72, FIG. 1) to blow air to the condenser, wherein the condenser fan is disposed in front of the condenser, and the compressor is disposed in front of the condenser fan (FIG. 1).
Claim(s) 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm, Kim and Daddis as applied to claim 1 above, and further in view of U.S. Patent 5,417,081 to Rudick et al. (Rudick).
In reference to claim 11, Hahm, Kim and Daddis teach the system as explained in the rejection of claim 1, and Daddis additionally teaches wherein the cooling module includes a cooling module barrier (68, FIG. 1) that divides an inside of the cooling module into a heat absorption part accommodating space (53, FIG. 1) accommodating the heat absorption part (60, FIG. 1) and a heat radiating part accommodating space (57, FIG. 1) accommodating the heat radiating part (70, FIG. 1), but they do not teach that the heat absorption part accommodating space is larger than the heat radiating part accommodating space.  Rudick teaches a modular refrigeration apparatus (FIG. 1-12) wherein the heat absorption part accommodating space (space comprising evaporator 23, FIG. 1-12) is larger than the heat radiating part accommodating space (space comprising condenser 24 and compressor 25, FIG. 1-12) in order to provide an additional heat barrier between the two spaces and prevent heat from the machine room warming the cool air from the heat absorption part.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hahm, Kim and Daddis, and have the heat absorption part accommodating space larger than the heat radiating part accommodating space, as taught by Rudick, in order to provide an additional heat barrier between the two spaces and prevent heat from the machine room warming the cool air from the heat absorption part.
In reference to claim 12, Hahm, Kim, Daddis and Rudick teach the system as explained in the rejection of claim 11, and Daddis additionally teaches wherein the drawer supporter is formed with a suction port (108, FIG. 1) through which the cold air blown from the heat absorption part (60, FIG. 1) of the cooling module flows, and the suction port is in communication with the heat absorption part accommodating space (53, FIG. 1).
In reference to claim 13, Hahm, Kim, Daddis and Rudick teach the system as explained in the rejection of claim 11, and Daddis additionally teaches wherein the cooling module is formed with a heat absorption part inlet (102, FIG. 1) through which the cold air of the storage space is sucked into the heat absorbing part accommodating space (53, FIG. 1), and Hahm teaches the drawer supporter (11, 12 and 14, FIG. 1-4) being disposed in the storage space (20, FIG. 1-4).
In reference to claim 14, Hahm, Kim, Daddis and Rudick teach the system as explained in the rejection of claim 11, and Daddis additionally teaches wherein the heat radiating part of the cooling module includes an evaporator (par 0036) disposed to be laid horizontally and guide the cold air in a horizontal direction (FIG. 1); Kim teaches an evaporator fan (9, FIG. 6) disposed above the evaporator (7, FIG. 1) and Daddis teaches having a suction port (108, FIG. 1) formed on at least one of an upper surface and a lower surface of the evaporator fan (62, FIG. 1).

Allowable Subject Matter
Claims 6, 7, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO 892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
6/2/2022